ALLOWANCE
Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:   The claims are allowed based on the Remarks set forth on Pages 3 and 4, dated 5/13/2022 and the Interview Summary dated 5/16/2022. 
The prior art fails to teach all the limitations of claim 1, including the limitations directed to a spectacle lens; a multilayer film disposed on one of an object side surface and an eyeball side surface of the lens substrate; at each wavelength within a range from 400 nm to 780 nm, at least one of the following conditions is met: (a) a reflectance on an object side surface of the spectacle lens exceeds 5.00% and a reflectance on an eyeball side surface of the spectacle lens is 5.00% or less at a corresponding wavelength; (b) the reflectance on the eyeball side surface of the spectacle lens exceeds 5.00%, and the reflectance on the object side surface of the spectacle lens is 5.00% or less at the corresponding wavelength; and (c) the reflectance on the object side surface of the spectacle lens is 5.00% or less and the reflectance on the eyeball side surface of the spectacle lens is 5.00% or less at the corresponding wavelength, as claimed. Claims 2-5 are allowable based upon dependency to respective independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogo (20170299896), the closest art found, teaches a spectacle lens including a lens base material and a multilayer film provided on each surface of an eyeball-side surface and an object-side surface of the lens base material, in which a mean reflectance                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens is equal to or more than 1.00%, but Ogo lacks teaching for limitation recited above for allowance of claim 1.
Yoshida et al. (20170097521) teaches optical products having antireflection films that reflect ultraviolet rays and blue light, and that prevent reflection of light, in a visible region, having wavelengths longer than a wavelength of the blue light, and to spectacle lenses as an example of the optical product, but fails to teach allowable subject matter noted above.  
Additionally, Wu (20160349537), De Ayguavives (20150234208), Miyamoto (20150198821), Adachi (2011033681), and Grubbs (20070055369), are cited for being spectacle lens devices having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872